In a proceeding by a wife against her husband to compel him to support her and their minor children, the appeal is from an order of the Domestic Relations Court of the City of New York, Family Court Division, County of Kings, which order modified a previous order by increasing the amount to be paid for such support from the sum of $30 a week to the sum of $40 a week. Order reversed on the facts and proceedings remitted to the Domestic Relations Court for further proceedings not inconsistent with the views herein set forth. In the light of the admitted earnings of the wife, $8 or $9 a day, and the fact that the husband pays $11.50 a week for the care of the children at State institutions, the direction to pay $40 a week was excessive. Carswell, Acting P. J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.